Citation Nr: 0102690	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-21 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
in connection with hospitalization at Fletcher Allen Health 
Care from April 8 to 11, 1998.



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1954 to August 
1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1999 decision of the VA Medical Center (VAMC) 
in White River Junction, Vermont that denied payment or 
reimbursement for medical expenses in connection with 
hospitalization at Fletcher Allen Health Care from April 8 to 
11, 1998.

A review of the record shows that other VAMC decisions in 
January and February 1999 denied payment or reimbursement for 
medical expenses in connection with treatment for cancer of 
the prostate at Fletcher Allen Health Care on dates 
subsequent to September 29, 1998, the effective date for the 
grant of service connection for residuals of prostatectomy 
for prostate cancer.  Those determinations were made because 
service connection had not yet been granted for the prostate 
cancer.  A March 1999 RO rating decision granted service 
connection for this condition and those determinations should 
now be reviewed in light of the September 29, 1998, effective 
date.  This matter is referred to the VAMC in White River 
Junction, Vermont, for appropriate action.


FINDINGS OF FACT

1.  Service connection has been adjudicated for residuals of 
prostatectomy for cancer of the prostate, effective from 
September 29, 1998; and bilateral hearing loss, effective 
from September 1975.

2.  Without prior VA authorization, the veteran received 
private hospital treatment for prostate cancer from April 8 
to 11, 1998, at Fletcher Allen Health Care.

3.  At the time the treatment was rendered, prostate cancer 
was not associated with and held to be aggravating a service-
connected disability; the veteran did not have a total 
disability, permanent in nature, due to service-connected 
disability; and the veteran was not participating in a 
Chapter 31 rehabilitation program.



CONCLUSION OF LAW

The criteria for VA payment or reimbursement for medical 
expenses in connection with hospitalization at Fletcher Allen 
Health Care from April 8 to 11, 1998, are not met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim for payment or 
reimbursement for medical expenses in connection with 
hospitalization at Fletcher Allen Health Care from April 8 to 
11, 1998.  There is no identified evidence not accounted with 
regard to this claim.  Hence, no further assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  The issue in this case is a legal 
one, as there is no material dispute as to the facts.  Nor is 
it alleged that the veteran may be eligible for reimbursement 
under other theories, such as participation in a Chapter 31 
rehabilitation program, or aggravation of a service-connected 
disability.  See 38 C.F.R. § 17.120(a)(4) and (2), 
respectively.  Therefore, the Board may enter a decision 
without referral to the VAMC for readjudication under the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 106-
475, § 7, 114 Stat. 2096 (Nov. 9, 2000).  The veteran is not 
prejudiced thereby, because there is no factual development 
which could require VA assistance.

To be entitled to payment or reimbursement of the expenses of 
hospital care and other medical services not previously 
authorized by VA, the following must be shown:
(a)	The care or services were rendered 
for (1) an adjudicated service-connected 
disability or (2) for non-service-
connected disability associated with and 
held to be aggravating an adjudicated 
service-connected disability or (3) for 
any disability of a veteran who has a 
total disability permanent in nature 
resulting from a service-connected 
disability or (4) for any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Chapter 31 (training and rehabilitation 
for veterans with service-connected 
disabilities) and who is medically 
determined to be in need of hospital care 
or medical services for any of the 
reasons enumerated in 38 C.F.R. 
§ 17.48(j), and
(b) 	The care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health, and

(c)	VA or other Federal facilities were not 
feasibly available, and an attempt to use them 
beforehand or obtain prior VA authorization for the 
services required would not have been reasonable, 
sound, wise or practicable, or treatment had been 
or would have been refused.  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.

A review of the evidence in the veteran's RO claims folder 
and VA medical treatment folder shows that service connection 
is in effect for residuals of prostatectomy for cancer of the 
prostate, effective from September 29, 1998; and bilateral 
hearing loss, effective from September 1975.  In this case, 
the veteran claims payment or reimbursement for medical 
expenses in connection with treatment for prostate cancer at 
Fletcher Allen Health Care from April 8 to 11, 1998, a 
condition that was not a service-connected disability until 
September 29, 1998.  Since service-connection was not in 
effect (either contemporaneously or retroactively) for the 
prostate cancer at the time of the treatment at the private 
medical facility from April 8 to 11, 1998, and the VA did not 
previously authorize this treatment, VA may not authorize 
payment or reimbursement for the medical expenses of this 
treatment under the above noted criteria.  Argo v. Derwinski, 
2 Vet. App. 509 (1992).

The overall evidence shows that service-connection for 
prostate cancer was not claimed until September 29, 1998.  
This was the effective date assigned for the grant of service 
connection.  There is no legal basis for reimbursement or 
payment of unauthorized, non-VA hospital expenses prior to 
this date.  Hence, the preponderance of the evidence is 
against the claim for payment or reimbursement of the 
expenses of this treatment, and the claim is denied.  Since 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  VCAA, 
Pub. L. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (to be 
codified as amended at 38 C.F.R. § 5107); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




ORDER

Payment or reimbursement for the cost of medical expenses in 
connection with hospitalization at Fletcher Allen Health Care 
from April 8 to 11, 1998 is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

